DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,216,452. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variance.
Instant Application
U.S. Patent No. 11,216,452
Claim 1:
A computer implemented method for disparate data source aggregation, the method comprising the steps of:

extracting, via a computing device processor, a first feature set having a plurality of first extracted features from a first data set of a first data source and extracting via a computing device processor, a second feature set having a plurality of second extracted features from a second data set of a second data source and wherein both the first data set and the second data set do not have a common unique identifier;

determining, via a computing device processor, whether the first feature set matches the second feature set, wherein the determining whether the first feature set matches the second feature set comprises comparing the plurality of first extracted features to the plurality of second
extracted features to determine a number of matching extracted features between the first feature set and the second feature set;






in response to determining that the number of matching extracted features between the
first feature set and the second feature set meets or exceeds a matching threshold number, aggregating, via a computing device processor, the first feature set with the second feature set; and


storing, via a computing device processor, the aggregated first feature set and aggregated second feature set as an aggregated profile record in a system database.
Claim 1:
A computer implemented method for disparate data source aggregation, the method comprising the steps of: 

extracting via a computing device processor, a first feature set having a first extracted feature from a first data set of a first data source and extracting via a computing device processor, a second feature set having a second extracted feature from a second data set of a second data source and wherein both the first data set and the second data set do not have a common unique identifier; 

determining, via a computing device processor, if the first extracted feature of the first feature set matches the second extracted feature of the second feature set; 






performing, via a computer device processor, a disambiguation check to determine if the first feature set is correlated to the second feature set; 

upon matching of the first feature set with the second feature set and upon passing the disambiguation check, aggregating, via a computing device processor, the first feature set with the second feature set if the first extracted feature of the first feature set matches the second extracted feature of the second feature set; and 

storing, via a computing device processor, the aggregated first feature set and aggregated second feature set as an aggregated profile record in a system database.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " performing, via a computer device processor, a disambiguation check to determine if the first feature set is correlated to the second feature set; upon matching of the first feature set with the second feature set and upon passing the disambiguation check" of claims 1-19 of U.S. Patent No. 11,216,452 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161